

116 SRES 669 IS: To express the sense of the Senate on United States-Israel cooperation on precision-guided munitions.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 669IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Rounds submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONTo express the sense of the Senate on United States-Israel cooperation on precision-guided munitions.That it is the sense of the Senate that—(1)the Department of Defense has cooperated extensively with Israel to assist in the procurement of precision-guided munitions, and such cooperation represents an important example of robust United States support for Israel;(2)to the extent practicable, the Secretary of Defense should take further measures to expedite deliveries of precision-guided munitions to Israel; and(3)regularized annual purchases of precision-guided munitions by Israel, in accordance with existing requirements and practices regarding the export of defense articles and defense services, coordinated with the United States Air Force annual purchase of precision-guided munitions, would enhance the security of both the United States and Israel by—(A)promoting a more efficient use of defense resources by taking advantage of economies of scale;(B)enabling the United States and Israel to address crisis requirements for precision-guided munitions in a timely and flexible manner; and(C)encouraging the defense industrial base to maintain routine production lines of precision-guided munitions.